Citation Nr: 1101377	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 8, 1989, for 
the grant of a total schedular rating for service-connected 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active military service from November 1976 to 
July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

Following the issuance of the Statement of Case in May 2007, the 
Veteran submitted additional evidence in the form of several 
letters to various VA officials and VA and private medical 
records.  The VA records are duplicative of evidence already in 
the claims file.  The Board has reviewed the letters and private 
medical evidence and finds that they are not relevant to the 
claim on appeal.  The RO has also had the opportunity to review 
the medical evidence and issued a statement noting that it was 
not relevant, and therefore a Supplemental Statement of Case 
(SSOC) would not be issued.  Hence, a remand for an SSOC is not 
necessary.  38 C.F.R. § 20.1304.  

In July 2010, the Veteran appeared at the Montgomery, Alabama RO 
and testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  A transcript of that 
hearing is of record.

In a statement submitted in September 2005, the Veteran's 
representative advanced contentions which may be 
reasonably construed as a claim of entitlement to an 
earlier effective date for the grant of service connection 
for schizophrenia.  In addition, in statements submitted 
in January 2008 and January 2009, the Veteran advanced 
contentions which may be reasonably construed as claims of 
entitlement to aid and attendance and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a 
bilateral hip condition.  These issues of have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO awarded a permanent 
and total schedular rating for service-connected schizophrenia 
and assigned an effective date of August 8, 1989.  

2.  In July 1996, the Veteran requested an earlier effective date 
for the total schedular rating for the service-connected 
schizophrenia; the RO denied an earlier effective date in a 
September 1996 rating decision.  

3.  The Veteran appealed and, in June 1998, the Board also denied 
an earlier effective date for the total schedular rating.  

4.  In a June 1999 decision, the Court of Appeals for Veterans 
Claims affirmed the Board's June 1998 decision.  


CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date earlier 
than August 8, 1989 must be dismissed.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §3.400; Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA 
also has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) 
(2010).

In this case, the Board finds that no further action is necessary 
pursuant to the VCAA prior to consideration of the issues 
addressed in this decision.  As set forth in more detail below, 
the facts in this case are not in dispute and the Veteran's 
appeal must be dismissed as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive).  

Background 

In June 1991, the Board granted a total schedular evaluation 
(i.e. a 100 percent rating) for the service-connected 
schizophrenia.  In a June 1991 rating decision effectuating the 
Board's decision, the RO assigned an effective date of October 6, 
1989, for the 100 percent rating.  In another rating decision 
issued in December 1992, the RO assigned an earlier effective 
date of August 8, 1989.  Notice of the decision and appellate 
rights were sent to the Veteran that same month and he did not 
appeal.  

In July 1996, the Veteran filed a claim seeking an earlier 
effective date for the 100 percent schedular rating.  In a 
September 1996 rating decision, the RO denied the claim for an 
earlier effective date.  Following a timely appeal, the Board 
issued a decision in June 1998 which also denied an effective 
date earlier than August 8, 1989 for the total schedular rating 
for the service-connected schizophrenia.  The Veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In a June 1999 decision, the 
Court affirmed the Board's decision.  The Veteran appealed the 
Court's determination to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which dismissed the appeal 
for lack of jurisdiction in December 1999.  The Federal Circuit 
issued its mandate in February 2000 and the Court then issued 
mandate in March 2000. 



Analysis

The Veteran alleges that he is entitled to an effective date 
earlier than August 8, 1989 for the grant of a 100 percent rating 
for service-connected schizophrenia.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date of an award of increased compensation shall be the 
earliest as of which it is factually ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2010); Harper 
v. Brown, 10 Vet. App. 125 (1997).  

These criteria do not apply in this case because the September 
1996 rating decision, the June 1998 Board decision, and the June 
1999 CAVC decision are all final.  The June 1998 Board decision 
subsumed the prior September 1996 rating decision that denied an 
earlier effective date for schizophrenia.  See 38 C.F.R. § 
20.1104; see also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998) (a Board decision subsumes any prior rating decisions which 
address the same issue).  The June 1999 CAVC decision affirmed 
the June 1998 Board decision.

Case law emphasizes that once there is a relevant final decision 
on an issue, there cannot be a "freestanding claim" for an 
earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see 
also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In 
Rudd, the Court held that a claimant can attempt to overcome the 
finality of a decision in an attempt to gain an earlier effective 
date either by way of a request for revision of the decision 
based on clear and unmistakable error (CUE), or by a claim to 
reopen based upon new and material evidence.  Rudd, 20 Vet. App. 
296 (2006).  However, in Leonard v. Nicholson, the Federal 
Circuit determined that, even when a Veteran has a claim to 
reopen, "he cannot obtain an effective date earlier than the 
reopened claim's application date."  Leonard v. Nicholson, 405 
F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the application 
date of his claim to reopen, even with new evidence supporting an 
earlier disability date").

The only way the Veteran could attempt to overcome the finality 
of the prior noted decisions - in an attempt to gain an earlier 
effective date - is to request a revision of a relevant rating 
decision or rating decisions that were issued prior to September 
1996 based on clear and unmistakable error (CUE).  See Cook, 318 
F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
the error, the prior decision shall be reversed or revised.").

Neither the Veteran nor his representative has asserted that any 
relevant rating decision issued prior to the September 1996 
rating decision contained CUE.  Thus, the Veteran is legally and 
factually precluded from receiving an effective date earlier than 
August 8, 1989, for the grant of a total schedular rating for 
schizophrenia.  As noted, the Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the Veteran's testimony and his and his 
representative's assertions and belief that an earlier effective 
date for the grant of the total schedular rating for 
schizophrenia is warranted.  However, absent a showing of CUE, 
the Veteran's freestanding claim for an earlier effective date 
must be dismissed.  Rudd, 20 Vet. App. 296 (holding that a 
freestanding claim for an earlier effective date as to a previous 
final decision is not authorized by law); see also Sabonis (Where 
the law, and not the evidence, is dispositive of a claim, such 
claim should be denied because of the absence of legal merit or 
the lack of entitlement under the law).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an effective date earlier than August 8, 1989, for 
the grant of a total schedular rating for service-connected 
schizophrenia is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


